   Case 4:18-cv-00025-Y Document 38 Filed 10/08/18         Page 1 of 3 PageID 700




                           UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF TEXAS

                                  FORT WORTH DIVISION


LOGAN MULLINS, Individually and on         § Civil Action No. 4:18-cv-00025-Y
Behalf of All Others Similarly Situated,   §
                                           § CLASS ACTION
                             Plaintiff,    §
                                           §
       vs.                                 §
                                           §
AZZ, INC., et al.,                         §
                                           §
                             Defendants.
                                           §
                                           §




   NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)
   Case 4:18-cv-00025-Y Document 38 Filed 10/08/18                 Page 2 of 3 PageID 701


       PLEASE TAKE NOTICE THAT Lead Plaintiff IBEW Local 353 Pension Plan hereby

voluntarily dismisses the complaint without prejudice against all defendants. A class has not been

certified in this action and no defendant in this action has served an answer or motion for summary

judgment.

DATED: October 8, 2018                       ROBBINS GELLER RUDMAN
                                              & DOWD LLP
                                             SPENCER A. BURKHOLZ
                                             DOUGLAS R. BRITTON
                                             DANIELLE S. MYERS


                                                             s/ Danielle S. Myers
                                                            DANIELLE S. MYERS

                                             655 West Broadway, Suite 1900
                                             San Diego, CA 92101
                                             Telephone: 619/231-1058
                                             619/231-7423 (fax)
                                             spenceb@rgrdlaw.com
                                             dougb@rgrdlaw.com
                                             danim@rgrdlaw.com

                                             Lead Counsel for Plaintiff

                                             KENDALL LAW GROUP, PLLC
                                             JOE KENDALL (Texas Bar No. 11260700)
                                             JAMIE J. McKEY (Texas Bar No. 24045262)
                                             3811 Turtle Creek Blvd., Suite 1450
                                             Dallas, TX 75219
                                             Telephone: 214/744-3000
                                             214/744-3015 (fax)
                                             jkendall@kendalllawgroup.com
                                             jmckey@kendalllawgroup.com
                                             Local Counsel

                                             KOSKIE MINSKY LLP
                                             MICHAEL MAZZUCA
                                             20 Queen Street West
                                             Suite 900, Box 52
                                             Toronto, Ontario M5H 3R3
                                             Telephone: 416/977-8353
                                             416/977-3316 (fax)

                                             Additional Counsel for Plaintiff
   Case 4:18-cv-00025-Y Document 38 Filed 10/08/18                  Page 3 of 3 PageID 702




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served upon its filing via this Court’s CM/ECF system

on this 8th day of October, 2018, to all counsel of record.


                                                               s/ Danielle S. Myers
                                                              DANIELLE S. MYERS
